DETAILED ACTION
Claims 1-6 were rejected in the Office Action mailed 4/27/21.
Applicants filed a response and amended claim 1 on 6/29/21.
Claims 1-20 are pending.
Claims 1, 2, 4, and 6 are rejected, claims 3 and 5 are objected to, and claims 7-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears as though claim 4 has been incorporated into claim 1, therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni (US 2014/0224550 A1) (hereinafter “DiGiovanni”).

Regarding claims 1, 4, and 6, DiGiovanni teaches a method of forming a polycrystalline compact using grains of hard particles of at least one metal salt (e.g., lithium fluoride) as a sintering aid and a polycrystalline diamond to produce a cutting element in which the polycrystalline compact is provided on a surface of the cutting element substrate (DiGiovanni, [0032] and [0054]). DiGiovanni also teaches that constituents of the sintering aid may dissociate and respectively melt or react with other components within the container and in the case of using a lithium salt, the lithium may diffuse into the interstitial spaces or may volatize to form an inert impurity (DiGiovanni, [0050] and [0052]). Moreover, DiGiovanni teaches that the fluorine may react with metallic components (e.g., the catalyst material) during the sintering process until the fluorine is consumed, where the catalyst can be a metallic element from group VIII and a non-metallic element such as phosphorous, carbonates, sulfates, hydroxides, and fullerenes (DiGiovanni, [0045] and [0052]). DiGiovanni also teaches that the interstitial spaces between interbonded grains of hard material within the hard polycrystalline material may be at least substantially free of the sintering aid and the catalyst material, i.e., sintering aid and catalyst material are still present in the polycrystalline material (DiGiovanni, [0059]).   


Given that DiGiovanni discloses different choices of metal salts as a sintering aid, including lithium fluorine, as disclosed in [0032] that overlaps the presently claimed sintering aid, including the sintering aid, it therefore would be obvious to one of ordinary skill in the art, to use the lithium fluorine, which is both disclosed by DiGiovanni and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Given that the composition of the polycrystalline diamond compact of DiGiovanni is substantially identical to the composition of the polycrystalline diamond compact as used in the present invention, as set forth above, it is clear that the polycrystalline diamond compact of DiGiovanni would intrinsically have each of the sintering aid compound, dissociated non-sintering aid component, and derivative compound having a linear coefficient of thermal expansion of 5 x 10-6 /K or less as presently claimed.

In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).

Regarding claim 2, given DiGiovanni does not teach the cutting element substrate comprising or requiring a sintering aid, it is clear that the cutting element substrate does not comprise or require a sintering aid.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable for disclosing wherein the sintering aid compound comprises a sintering aid component M1 and a non-sintering aid component M2Q and has the general formula M1x M2yQp, wherein M1 is a Group VIII metal, M2 is a metal, Q is a non-metal, metalloid, or a combination of at least two non-metals or metalloids, x>0, y>0, p>0., and x, y and p are such that the sintering aid compound is electroneutral. DiGiovanni teaches that the sintering aid is LiF and the non-sintering aid is the catalyst that can be a metallic element from group VIII and a non-metallic element such as phosphorous, carbonates, sulfates, hydroxides, and fullerenes (DiGiovanni, [0045], [0050] and [0052]). However, DiGiovanni does not disclose that the sintering aid component M1 and a non-sintering aid component M2Q and has the general 1x M2yQp, wherein M1 is a Group VIII metal, M2 is a metal, Q is a non-metal, metalloid, or a combination of at least two non-metals or metalloids, x>0, y>0, p>0., and x, y and p are such that the sintering aid compound is electroneutral. Therefore, the subject matter of claim 3 is allowable. 

Claim 5 would be allowable for disclosing wherein the derivative compound is a metal carbide. DiGiovanni teaches that the derivative compound is a fluorine and a metallic component (e.g., the catalyst material), where the catalyst can be a metallic element from group VIII and a non-metallic element such as phosphorous, carbonates, sulfates, hydroxides, and fullerenes (DiGiovanni, [0045] and [0052]). However, DiGiovanni fails to disclose that the derivative compound is a metal carbide. Therefore, the derivative compound is a metal carbide is allowable.

Response to Arguments
In response to the amendment to claim 1, the previous 35 U.S.C. 103 rejection using Keshavan in view of DiGiovanni (US 2012/0211284) is withdrawn due to the fact that Keshavan fails to disclose that a derivative compound formed from the dissociated non-sintering aid is present in the polycrystalline diamond compact. However, the amendment necessitates a new set of rejections as set forth above. 
In response to the amendment to the Specification, the previous objection is withdrawn.
In response to the replacements sheets for the drawings, the previous objection is withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732